IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
)
V. ) I.D. No. 0706006701
) 1207022774
)
JUAN E. COLON, )
)
Defendant. )
ORDER

AND NOW TO WIT, this 5" day of November 2019, upon consideration of
Defendant Juan Colon’s (“Defendant”) Motion for Modification of Sentence, the
sentence imposed upon the Defendant, and the record in this case, it appears to the
Court that:

1. On October 3, 2012, J. Babiarz Jr. sentenced Defendant to eight years
at Level V, suspended after five years for one year at Level II, for violating
probation on a 2007 charge of Trafficking Cocaine.! On May 1, 2013, Defendant

pled guilty to Drug Dealing Tier 1 with an Aggravating Factor.” On July 5, 2013,

 

' Contested VOP Hearing: Defendant Found in Violation. Sentenced, State of Delaware v. Juan
E. Colon, Crim. ID No. 0706006701, D.I. 35 (Del. Super. Oct. 3, 2012).

2 Case Review Plea Hearing, State of Delaware v. Juan E. Colon, Crim. ID No. 1207022774,
D.I. 25 (Del. Super. May 1, 2013).
Defendant was declared a habitual offender pursuant to 11 Del. C. § 4241(a) and
was sentenced to a minimum mandatory of two years Level V incarceration.?

2. On August 12, 2019, Defendant asked this Court to modify his sentence
under Rule 35(b).* Defendant requests this Court to modify/reduce his sentence by

> In

awarding “time served” and providing “discharge from Level 3 probation.”
support of his motion, Defendant states the following grounds for relief: (1) “time
served” — Defendant argues that he was sentenced to one year at Level III and has
completed that sentence; (2) “conditional release” — Defendant argues that his
conditional release was affected by his 11 Del. C. § 4216(b)®° sentence, and (3)
“completion of probation” — Defendant argues that he “has been successful and
productive since his release... .””

3. Defendant has made numerous requests to reduce or modify his

sentence.® Superior Court Criminal Rule 35(b) provides that “[t]he court will not

 

3 Motion to Declare Defendant a Habitual Offender Granted, State of Delaware v. Juan E. Colon,
Crim. ID No. 1207022774, D.I. 29 (Del. Super. July 05, 2013).

4 Defendant’s Motion for Modification, State of Delaware v. Juan E. Colon, Crim. ID No.
1207022774, D.I. 46 (Aug. 12, 2019) [hereinafter “Def.’s Mot.”’].

> Def.’s Mot. at page 3.

6 See 11 Del. C. 4216(b) (“Where an inmate is serving a “nonmandatory” Level V (incarceration)
sentence and is subsequently sentenced to a mandatory term of incarceration, serving of the
earlier sentence shall be suspended and the inmate shall serve the new mandatory Level V
sentence until it is completed and then resume serving the earlier sentence.”).

7 Def.’s Mot. at page 2.

8 Defendant’s Motion for Modification of Sentence, State of Delaware v. Juan E. Colon, Crim.
ID No. 1207022774, D.I. 35 (June 16, 2014); Defendant’s Motion for Modification
(Review/Letter) of Sentence, State of Delaware v. Juan E. Colon, Crim. ID No. 1207022774,
D.I. 39 (Sept. 16, 2015); Defendant’s Motion for Modification, State of Delaware v. Juan E.

2
° Unlike the ninety-day

consider repetitive requests for reduction of sentence.”
jurisdictional limit with its “extraordinary circumstances” exception, the bar to
repetitive motions has no exception. This Court has denied Defendant’s requests in
2014 and 2016.!° Defendant’s motion is barred because it is repetitive in nature.

4. Furthermore, as to Defendant’s claims surrounding probation,
Defendant’s prior time spent on probation was violated, and the time at Level III
currently being served does not relate to the probation previously violated. The
current term of probation has not been fulfilled. Moreover, as to Defendant’s claim
surrounding his mandatory minimum sentence, Superior Court Rule of Criminal
Procedure 35(b) provides no authority for a reduction or suspension of the
mandatory portion of a substantive statutory minimum sentence.’’ As such, the
sentence was and remains appropriate for all the reasons stated at the time of
sentencing.

IT IS SO ORDERED that Defendant’s Motion for Modification of Sentence

is DENIED.

 

Colon, Crim. ID No. 1207022774, D.1. 42 (Feb. 05, 2016); Defendant’s Motion for Modification,
State of Delaware v. Juan E. Colon, Crim. ID No. 1207022774, D.I. 46 (Aug. 12, 2019).

9° SUPER. CT. CRIM. R. 35(b) (emphasis added).

10 Order Denying Defendant’s Motion for Modification of Sentence, State of Delaware v. Juan
E. Colon, Crim. ID No. 1207022774, D.I. 38 (Oct. 10, 2014); Order Denying Defendant’s
Motion for Modification of Sentence, State of Delaware v. Juan E. Colon, Crim. ID No.
1207022774, D.I. 43 (May 16, 2016).

'! State v. Sturgis, 947 A.2d 1087, 1092 (Del. 2008).

3
ZO wa

Vivian L. Medinilla ><

cc: Defendant
Department of Justice
Investigative Services

Judge
oc: Prothonotary (_ /)